DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Anthony J Wilkie on 5/04/2022.
           Claims 4, 18 and 21 are cancelled.

The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  An electronic device comprising: a chassis; a first electronic component including a first substrate and a first interconnect; a second electronic component including a second substrate and a second interconnect, wherein the second substrate is physically separated from the first substrate; and an electrical trace coupled to the chassis of the electronic device, wherein: the electrical trace is sized and shaped to interface with the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the first electronic component and the second electronic component are in electrical communication through the electrical trace coupled to the chassis of the electronic device, wherein: the chassis includes a first chassis component and a second chassis component, and the second chassis component is selectively attachable to the first chassis component; the first electronic component and the second electronic component are included in the first chassis component; the electrical trace is coupled to the second chassis component; and the first electronic component and the second electronic component are in electrical communication through the electrical trace when the second chassis component is attached to the first chassis component.

  	Claim 13. An electronic device comprising: a chassis; a first electronic component including a first interconnect; a second electronic component including a second interconnect, wherein the second electronic component is physically separated from the first electronic component; and a first electrical trace coupled to the chassis of the electronic device, wherein: the first electrical trace is sized and shaped to interface with the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the first electronic component and the second electronic component are in electrical communication through the first electrical trace coupled to the chassis of the electronic device, further comprising: a third electronic component including a third interconnect; and a second electrical trace coupled to the chassis of the electronic device, wherein: the second electrical trace is sized and shaped to interface with the third interconnect of the third electronic device and one or more of the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the third electronic component and one or more of the first electronic component and the second electronic component are in electrical communication through the second electrical trace coupled to the chassis of the electronic device.
 	Claim 20. An electronic device comprising: a chassis; and an electrical trace coupled to the chassis of the electronic device, wherein: the electrical trace is sized and shaped to interface with a first interconnect of a first electronic component and a second interconnect of a second electronic component; and the electrical trace is configured to transmit one or more electrical signals between the first electronic component and the second electronic component, further comprising a dielectric layer coupled to the chassis, and the dielectric material is located between the electrical trace and the chassis.

Allowable Subject Matter
3.         Claims 1-3, 5-17, 19-20 and 22-24 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ”An electronic device comprising: wherein: the electrical trace is sized and shaped to interface with the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the first electronic component and the second electronic component are in electrical communication through the electrical trace coupled to the chassis of the electronic device, wherein: the chassis includes a first chassis component and a second chassis component, and the second chassis component is selectively attachable to the first chassis component; the first electronic component and the second electronic component are included in the first chassis component; the electrical trace is coupled to the second chassis component; and the first electronic component and the second electronic component are in electrical communication through the electrical trace when the second chassis component is attached to the first chassis component." as recited claim 1, “An electronic device comprising: wherein: the first electrical trace is sized and shaped to interface with the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the first electronic component and the second electronic component are in electrical communication through the first electrical trace coupled to the chassis of the electronic device, further comprising: a third electronic component including a third interconnect; and a second electrical trace coupled to the chassis of the electronic device, wherein: the second electrical trace is sized and shaped to interface with the third interconnect of the third electronic device and one or more of the first interconnect of the first electronic component and the second interconnect of the second electronic component; and the third electronic component and one or more of the first electronic component and the second electronic component are in electrical communication through the second electrical trace coupled to the chassis of the electronic device” as recited claim 13, “An electronic device comprising: a chassis; and an electrical trace coupled to the chassis of the electronic device, wherein: the electrical trace is sized and shaped to interface with a first interconnect of a first electronic component and a second interconnect of a second electronic component; and the electrical trace is configured to transmit one or more electrical signals between the first electronic component and the second electronic component, further comprising a dielectric layer coupled to the chassis, and the dielectric material is located between the electrical trace and the chassis.” as recited claim 20.
           Claims 2-3, 5-12, 14-17, 19, 22-24 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 13 and 20.

Relevant Arts
5)        A) Ellison et al.  (US 20050047730) teaches An optoelectronics packaging assembly is provided having a ceramic base on which is connected an optoelectronics device. The optoelectronic device is maintained in an enclosure formed by a housing, the base and/or other structures. The packaging assembly includes means for placing the base and the optoelectronics device in electrical communication with an external component, for example, a printed circuit board. The means include solder balls, J-shaped leads, bent leads, and electrical pads. 

             B) Eldridge et al. (US 200010020545 A1) teaches Contact structures exhibiting resilience or compliance for a variety of electronic components are formed by bonding a free end of a wire to a substrate, configuring the wire into a wire stem having a spring able shape, severing the wire stem, and overcoating the wire stem with at least one layer of a material chosen primarily for its structural (resiliency, compliance) characteristics.

   

                                                       Conclusion



6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848